       Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT
                               OF TEXAS WACO DIVISION

TIJA MITCHELL,                                    §
                                                  §
                Plaintiff                         §             CASE NO. 6:20-CV-00083
                                                  §
                                                  §
vs                                                §             JURY TRIAL DEMANDED
                                                  §
                                                  §
                                                  §
ENSEMBLE RCM LLC, assumed                         §
 name Ensemble Health Partners                    §
                                                  §
                Defendant                         §


                            PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes TIJA MITCHELL, Plaintiff, complaining of ENSEMBLE RCM LLC,

assumed name ENSEMBLE HEALTH PARTNERS, hereinafter referred to as “Defendant,” and

files this Original Complaint and for such would show the Court and Jury the following:

                               SUMMARY OF THE COMPLAINT

        This is an employment lawsuit alleging violations of applicable Federal and state laws

prohibiting Defendant’s discriminatory treatment of and retaliation against Plaintiff by Defendant,

including but not limited to unequal pay, age discrimination, race discrimination, gender

discrimination, failure to promote, failure train, harassment, creating a hostile work environment

adversely affecting Plaintiff, and retaliation against Plaintiff. These violations are causes of action




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 1 of 15
MITCHELL V ENSEMBLE RCM LLC
         Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 2 of 15




under Federal laws, including Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e) as

amended (Title VII); the Equal Pay Act of 1963 as amended (EPA), the Fair Labor Standards Act

of 1938 as amended (FLSA), the Age Discrimination in Employment Act of 1967 as amended

(ADEA), as well as violations of applicable state laws, including but not limited to Chapter 21 of

the Texas Labor Code, Texas Labor Code § 21.001 et seq. as amended (TLC) and the Texas

Commission on Human Rights Act as amended (TCHRA).

         Plaintiff seeks a jury trial to recover all damages, including back pay, front pay,

compensatory damages, punitive damages, and other damages as deemed appropriate by this

Court, including attorneys’ fees.

                                            PARTIES

1.       Plaintiff is an African American male individual who is over 40 years of age and is a

resident of the State of Texas.

2.       Defendant is a foreign limited liability company authorized to do business in the state of

Texas.

3.       Defendant also operates under the assumed name of Ensemble Health Partners.

4.       Defendant’s principal places of business are 13620 Reese Blvd., Suite 200, Huntsville, NC

28078, and 4605 Duke Dr., Suite 600, Mason, OH 45040.

5.       Defendant can be properly served with the citation by serving its registered agent, CT

Corporation System at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3140.

6.       Defendant was the party that offered employment to Plaintiff, and then employed Plaintiff




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 2 of 15
MITCHELL V ENSEMBLE RCM LLC
       Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 3 of 15




at all times relevant to this suit.

                                      JURISDICTION AND VENUE

7.      Defendant is a foreign limited liability company doing business in the State of Texas.

8.      Plaintiff is a legal resident of the state of Texas and the United States of America.

9.      This Court has jurisdiction over this matter as it involves citizens of different states, and

the amount in controversy exceeds $75,000. Accordingly, jurisdiction is properly based on

diversity of citizenship under 28 U.S.C. § 1332, as amended.

10.     Jurisdiction is also based on federal questions under 28 U.S.C. § 1331 to the extent Plaintiff

assets claims under applicable Federal and state law; including but not limited to, Title VII of the

Civil Rights Act of 1964 as amended (Title VII).

11.     Jurisdiction of Plaintiff’s claims under the applicable state laws, including but not limited

to the Texas Labor Code as amended (TLC), is also appropriate under 28 U.S.C. § 1367, as

amended, since the state law causes of action are so related to the federal claims in the action

within the Court’s original jurisdiction that it forms part of the same case or controversy under

Article III of the United States Constitution.

12.     At all times relevant to this cause of action, Plaintiff was an “employee” of Defendant and

Defendant was an “employer,” as these terms are defined under Title VII, 42 U.S.C.§ 1981 as

amended, and Chapter 21 of the TLC as amended. Plaintiff has exhausted the administrative

remedies as required by law and as hereinafter stated.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 3 of 15
MITCHELL V ENSEMBLE RCM LLC
         Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 4 of 15




13.      A substantial portion of the causes of action complained of herein occurred in Bell County,

Texas.

                                              FACTS

14.      On or about March 22, 2017, Plaintiff accepted Defendant’s offer of employment as Patient

Access Manager at Defendant’s business location at 850 West Central Texas Expressway, Harker

Heights, Texas.

15.      In or about March 2017, Defendant sent Plaintiff to a general employment orientation

program in North Carolina.

16.      Based on Defendant’s employment of Plaintiff, Plaintiff relocated his family from

Memphis, Tennessee to Central Texas.

17.      Plaintiff started work for Defendant in Central Texas on or about April 10, 2017, as Patient

Access Manager.

18.      The Patient Access Manager position reported to and assisted the Patient Access Director.

19.      At the time Plaintiff was hired, the Patient Access Director was Paula Martinez.

20.      In or about May 2017 Defendant sent Plaintiff to a Patient Access Manager training

program (the “Training Program”).

21.      The Training Program was a multi-day event for a Patient Access Manager; however,

unbeknownst to Plaintiff, Defendant included some intense training for a Patient Access Director




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 4 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 5 of 15




22.    At some point between May and mid-June of 2017, Patient Access Director Martinez was

no longer employed by the Defendant.

23.    On or about June 17, 2017 Defendant offered Plaintiff the position of Interim Patient

Access Director and Plaintiff accepted the position. As Interim Patient Access Director, Plaintiff

would report to Amanda Hammons, Defendant’s Regional Patient Access Director or System

Access Director.

24.    Defendant represented to Plaintiff that Plaintiff’s primary responsibility as Interim Patient

Access Director was to preserve the Defendant’s account with Seton Medical Center Harker

Heights (“Seton”). Plaintiff was told not to focus on Patient Access Director metrics.

25.    Plaintiff succeeded in preserving the Seton account, and as directed by Defendant Plaintiff

did not focus on Patient Access Director metrics.

26.    Although Plaintiff performed the requested task of preserving the Seton account,

Defendant, did not promote Plaintiff, and did not increase Plaintiff’s compensation.

27.    After preserving the Seton account, Plaintiff asked Defendant about the promotion to

Patient Access Director. Contrary to Defendant’s instructions to Plaintiff about preserving the

Seton account and not focusing on Patient Access Director, Defendant told Plaintiff that he did

not meet Patient Access Director metrics comparable to other Patient Access Directors who

reported to Amanda Hammons.

28.    Defendant would not give Plaintiff a written set of requirements to meet in order to be




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 5 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 6 of 15




promoted to Patient Access Director.

29.    Defendant would assign duties to Plaintiff, and when those duties were accomplished,

Defendant would add more duties that were required for Plaintiff to be considered for promotion

to Patient Access Director and receive the increased Patient Access Director compensation.

30.    Defendant led Plaintiff to believe that if he performed the additional duties, he would be

promoted to Patient Access Director and receive an increase in compensation.

31.    Defendant would not provide Plaintiff with a final complete list of tasks that Plaintiff had

to perform in order to be promoted and to receive increased compensation. Rather, Defendant kept

adding tasks to Plaintiff’s duties and dangling the prospect of a promotion and increased

compensation.

32.    Plaintiff continued to perform the duties of Interim Patient Access Director and Patient

Access Manager assigned by Defendant, even though Plaintiff was compensated as a Patient

Access Manager.

33.    In or about August of 2017, Plaintiff complained to Defendant, including to Defendant’s

Human Resources Department about his treatment by Amanda Hammons. The complaints

included the failure to promote and the failure to increase Plaintiff’s compensation.

34.    In or about early September of 2017, Plaintiff complained to Leah Curry Clevinger, Vice

President, Human Resources or Manager of Human Resources, and Mr. Robbie Ratcliff, Senior

Vice President for Revenue Cycle, about how Amanda Hammons was treating Plaintiff, including

the harassment, failure to promote and unequal pay.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 6 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 7 of 15




35.    Defendant’s harassment and hostile work environment continued notwithstanding Plaintiff

notifying Defendant.

36.    When Plaintiff asked Defendant about the promotion and increased compensation, instead

of promoting Plaintiff and increasing his compensation to that of Patient Access Director, the

Defendant would assign additional duties to Plaintiff.

37.    Defendant continued to require Plaintiff to perform Patient Access Manager duties, as well

as Patient Access Director duties.

38.    On information and belief, Defendant assigned duties to Plaintiff that exceeded the duties

assigned to other Patient Access Directors that reported to Amanda Hammons.

39.    The other Patient Access Directors who reported to Amanda Hammons were all Caucasian

females. Plaintiff was the only African American, male, Patient Access Manager and Interim

Patient Access Director who reported to Amanda Hammons.

40.    Amanda Hammons is a Caucasian female.

41.    Plaintiff continued to perform the tasks assigned by Amanda Hammons and continued to

ask about the promotion and increased compensation.

42.    Defendant created a hostile work environment for Plaintiff by threatening not to support

Plaintiff’s promotion, increased pay, and warning Plaintiff that if he continued to ask about a

promotion and increased pay he might lose his employment with Defendant.

43.    Notwithstanding the Defendant’s threats, hostile work environment, and the potential loss

of employment, Plaintiff continued to perform the tasks assigned by Defendant.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 7 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 8 of 15




44.    Defendant continued to increase the assignments to Plaintiff, but Plaintiff was not

promoted nor was Plaintiff’s compensation increased while he performed as Patient Access

Manager and the increased duties performed by the Patient Access Director.

45.    On or about October 19, 2017 Defendant promoted Plaintiff to Patient Access Director

however, Plaintiff was not paid the compensation of a Patient Access Director.

46.    Plaintiff performed the Patient Access Manager duties and Interim Patient Access Director

duties from approximately mid-June of 2017 until the announced promotion.

47.    Notwithstanding the promotion, Defendant did not increase Plaintiff’s pay to that of a

Patient Access Director.

48.    Plaintiff performed the Patient Access Director duties at the same standard, or better than

the performance metrics of Defendant’s other Caucasian female Patient Access Directors who

reported to Amanda Hammons.

49.    Defendant continued to fail to pay Plaintiff the Patient Access Director compensation.

50.    On or about January 23, 2018, Emily Jones was promoted to Vice President, Patient

Access.

51.    In a letter dated January 26, 2018 Judson Ivy, Defendant’s Chief Operating Officer, stated

that Plaintiff was getting a discretionary bonus for Plaintiff’s performance during 2017. Judson

Ivy also thanked Plaintiff for the value that Plaintiff brought to Defendant.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 8 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 9 of 15




52.    On or about February 3, 2018, Emily Jones met with Plaintiff. This was the first time

Plaintiff had met Emily Jones. Plaintiff advised Emily Jones of Plaintiff’s concerns with Amanda

Hammons, including the delay in promoting Plaintiff to Patient Access Director, and the failure

to pay Plaintiff the increased compensation.

53.    On or about February 7, 2018, Emily Jones again met with Plaintiff. At this meeting she

delivered a sixty (60) day Performance Improvement Plan (“PIP”).

54.    Plaintiff was shocked by being placed on PIP. Plaintiff had never been told that he would

be disciplined, including never being told he would be placed on PIP. Further Plaintiff had

performed at or better than the level of other Patient Access Directors who reported to Amanda

Hammons.

55.    On information and belief, no other Patient Access Directors who reported to Amanda

Hammons were placed on a PIP in February of 2018.

56.    On information and belief, Defendant, an African American male, was the only Patient

Access Director who reported to Amanda Hammons who was placed on a PIP.

57.    The PIP that required Plaintiff to report to Amanda Hammons. Amanda Hammons was

the very person Plaintiff had complained of to Ms. Jones.

58.    Nevertheless, Ms. Jones proceeded to place Plaintiff on the PIP reporting to Ms. Hammons.

59.    Defendant used the PIP to continue to harass, retaliate, and discriminate against Plaintiff,

and not to pay Plaintiff the compensation of a Patient Access Director.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 9 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 10 of 15




60.    On or about April 9, 2018 Plaintiff filed a grievance with Leah Curry Clevinger of

Defendant’s Human Resources Department, and Lisa Carter, Chief People Officer.

61.    On or about April 10, 2018, Defendant, through Toni Hatch, Vice President of Continuing

Education, threatened Plaintiff with termination if he did not meet certain continuing education

requirements.

62.    On information and belief, Plaintiff was to only one of Defendant’s employees at the

Central Texas location who was threatened with termination by Toni Hatch.

63.    On or about April 13, 2018 Plaintiff filed a formal complaint with Equal Employment

Opportunity Commission.

64.    On or about April 14, 2018 Plaintiff sent a grievance to the Ensemble Ethics and

Compliance reporting line.

65.    On or about April 26, 2018 Plaintiff met with Emily Jones and Lisa Carter regarding

Plaintiff’s grievance (the “Grievance Meeting”).

66.    At the Grievance Meeting, Ms. Jones and/or Ms. Carter represented to Plaintiff that all

persons listed on his grievance had been contacted.

67.    Subsequently, Plaintiff learned that two individuals named in his grievance, were never

contacted by either Ms. Jones or Ms. Carter. This failure to conduct a complete and thorough

investigation of Plaintiff’s grievance is a continuation of the discrimination, harassments, unequal

pay and retaliation to which Plaintiff had been subjected.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 10 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 11 of 15




68      On or about April 27, 2018, Defendant terminated Plaintiff’s employment.

69.     On or about May 24, 2018 Plaintiff received a Consolidated Omnibus Budget

Reconciliation Act (COBRA) notice that his employment had been terminated voluntarily.

Defendant fired Plaintiff. Plaintiff did not end his employment voluntarily.

70.     On information and belief, Defendant replaced Plaintiff with a Caucasian Female, younger

than Defendant.

                             CAUSES OF ACTION
             VIOLATIONS OF APPLICABLE FEDERAL AND STATE LAWS

71.     Plaintiff hereby incorporates by reference paragraphs one (1) through and including

seventy (70) of this Complaint, as well as the opening clauses.

72.     Plaintiff is a member of a protected class as he is an African American male person who

was over 40 years of age during his employment with Defendant. Plaintiff was an “employee”

and Defendant was an “employer” as those terms are defined under applicable Federal and state

laws, including Title VII of the Civil Rights Act of 1964, as amended, and Chapter 21 as amended

of the TLC, and TCHRA as amended. Defendant employed more than fifteen (15) employees at all

times relevant to this suit.

73.     Further, Plaintiff was at all times qualified to perform the duties of a Patient Access

Manager and/or a Patient Access Director, including the additional duties assigned to him by

Defendant.

74.     Plaintiff notified Defendant and filed grievances with Defendant regarding Plaintiff’s




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 11 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 12 of 15




concerns, including but not limited to Defendant’s subjecting Plaintiff to harassment, failure to

promote, delay in promoting Plaintiff, unequal pay, retaliation and a hostile work environment.

75.    Plaintiff performed the duties of Patient Access Director at the same metrics or better

metrics than the other Patient Access Directors who reported to Amanda Hammons.

76.    Plaintiff was the only African American male Patient Access Director who reported to

Amanda Hammons.

77.    Plaintiff suffered several adverse employment actions, including but not limited to delayed

promotion, unequal pay, hostile work environment, failure to provide all of the training for the

Patient Access Director position, continuous harassment and retaliation, unwarranted and unfair

disciplinary actions such as the PIP.

78.    Plaintiff was placed on a PIP and was required to report to and take direction from Amanda

Hammons, the key employee at Defendant about whom Plaintiff complained regarding the

discrimination, harassment, unequal pay, failure to promote, delayed promotion, hostile work

environment, and retaliation.

79.    Further, in light of Defendant’s treatment of Plaintiff, Plaintiff filed an EEOC complaint

against Defendant on or about April 13, 2018.

80.    Defendant terminated Plaintiff on or about April 28, 2018.

81.    Defendant’s actions were violations of applicable Federal laws, including Title VII of the Civil

Rights Act of 1964 (42 U.S.C. § 2000e) as amended (Title VII); the Equal Pay Act of 1963 as

amended (EPA), the Fair Labor Standards Act of 1938 as amended (FLSA), the Age




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 12 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 13 of 15




Discrimination in Employment Act of 1967 as amended (ADEA), as well as violations of applicable

state laws, including but not limited to Chapter 21 of the Texas Labor Code, Texas Labor Code §

21.001 et seq. as amended (TLC) and the Texas Commission on Human Rights Act as amended

(TCHRA).

82.    Defendant’s failure to follow the requirements of the applicable Federal and state laws

resulted in damages as hereinafter set forth.

                                            DAMAGES

83.    As a result of the above actions by Defendant, Plaintiff has suffered substantial damages

including lost past and future wages, and various employee benefits. Further, Plaintiff has suffered

pecuniary losses and past and future compensatory damages, including but not limited to, emotional

pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

losses for which Plaintiff now sues.

                             PUNITIVE/LIQUIDATED DAMAGE

83.    Defendant knowingly and intentionally violated applicable Federal and state laws as set

forth herein, including but not limited to, failing to prompt Plaintiff to the Patient Access Director

position from June 2017 to October 2017, by continuing to allow Amanda Hammons to harass and

retaliate against Plaintiff, by allowing Emily Jones to retaliate against engage an interactive

process with Plaintiff. Plaintiff is entitled to recover punitive damages from Defendant under those

applicable Federal and state laws.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 13 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 14 of 15




                           ADMINISTRATIVE PREREQUISITES

84.    Plaintiff has satisfied all prerequisites to this suit, including exhausting all required

administrative remedies. Plaintiff timely filed a complaint against Defendant with the Texas

Workforce Commission-Civil Rights Division (TWCCRD), which is a joint filing with the Equal

Employment Opportunity Commission (EEOC) based on their work sharing agreement, exhausted

all administrative remedies, received right to sue notices from the EEOC and the TWCCRD.

                                     ATTORNEY’S FEES

85.    Plaintiff had to employ one or more attorneys to vindicate his rights under applicable

Federal and state law and seeks reasonable and necessary attorneys’ fees.

                                       JURY DEMAND

86.    Plaintiff hereby respectfully demands a trial by jury, which has already been timely

demanded in the Texas state court suit, that was removed to this Court.

                                            PRAYER

       WHEREFORE, Plaintiff requests that Plaintiff be awarded relief and damages, as stated

above, including past and future lost compensation and benefits, past and future compensatory

damages, punitive damages, liquidated damages, injunctive relief, attorney fees, costs of court,




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 14 of 15
MITCHELL V ENSEMBLE RCM LLC
      Case 6:20-cv-00083-ADA-JCM Document 1 Filed 02/03/20 Page 15 of 15




and such other relief, both at law and in equity, as Plaintiff may be justly entitled.

                                                       Respectfully submitted,

                                                       BEARD KULTGEN BROPHY
                                                       BOSTWICK & DICKSON, PLLC

                                                       220 South 4th Street
                                                       Waco, Texas 76701
                                                       (254) 776-5500
                                                       (254) 776-3591 - Fax Number
                                                       Email- peek@thetexasfirm.com

                                                       /s/ Gail L. Peek
                                                       Gail L. Peek
                                                       Texas State Bar No. 24028749

                                                       ATTORNEYS FOR PLAINTIFF




                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document has been

served on Defendant, Ensemble RCM LLC and its associated entity, ENSEMBLE HEALTH

PARTNERS, on this the 3rd day of February, 2020 by means of the CM/ECF system of this Court.


                                                                /s/ Gail L. Peek______________
                                                               Gail L. Peek




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 15 of 15
MITCHELL V ENSEMBLE RCM LLC
